Order entered April 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00948-CV

                        RBC CAPITAL MARKETS, LLC, Appellant

                                                V.

                  HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-02034-D

                                            ORDER
       We GRANT appellee’s March 28, 2014 unopposed motion for an extension of time to

file its cross-appellant’s reply brief. Appellee shall file its cross-appellant’s reply brief on or

before May 15, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE